Case 1:14-cr-10163-NMG Document 528 Filed 04/24/20 Page 1of5

United States District Court
District of Massachusetts

 

Edward Boyer,
Petitioner,

Criminal Action No.
14-10163-NMG

Vv.
United States of America,

Respondent.

ee ee ee ee ee ee ee ee ee ee

 

MEMORANDUM & ORDER

GORTON, J.

This case arises from the petition of Edward Boyer (“Boyer”
or “petitioner”) to vacate his conviction pursuant to 28 U.S.C.
§ 2255. Boyer is currently serving a sentence in accordance
with an agreement to plead guilty but maintains that it resulted
from the ineffective assistance of his counsel. On September
16, 2019, Magistrate Judge Judith Dein entered a Report and
Recommendation (“R&R”) recommending that the Court allow the
motion to vacate. On April 7, 2020, this Court rejected that
RéR and denied Boyer’s motion to vacate.

Shortly thereafter, Boyer filed a notice of appeal to the
First Circuit and this Court issued a certificate of
appealability with respect to that petition. Boyer now seeks

emergency release from custody pending that appeal.
Case 1:14-cr-10163-NMG Document 528 Filed 04/24/20 Page 2 of 5

I. Emergency Motion for Release
A. Legal Standard
In exceedingly exceptional circumstances a district court
has the power to release a habeas petitioner on bail pending the

ultimate disposition of his petition. See Cherek v. United

 

States, 767 F.2d 335, 337 (7th Cir. 1985) (noting that this isa
power “to be exercised very sparingly”) (collecting cases).
Federal Rule of Appellate Procedure 23 states that while a
decision not to release a prisoner who has sought Habeas Corpus
relief is pending review,
the court or judge rendering the decision, or the court of
appeals, or the Supreme Court...may order that the prisoner
be...released on personal recognizance, with or without
surety.

In order to release a habeas petitioner on bail (who has
necessarily been convicted and had that conviction affirmed on
direct appeal) a court must first determine that there exists
both a “clear case on the law” and

a clear, and readily evident, case on the facts. Merely to

find that there is a substantial question is far from

enough.

Glynn v. Donnelly, 470 F.2d 95, 97-98 (1st Cir. 1972).

 

Beyond a “clear case” on both the law and the facts, there
must exist “some circumstance making this application
exceptional and deserving of special treatment in the interests

of justice.” Id. (citing Aronson v. May, 85 S.Ct. 3, 5 (1964)).
Case 1:14-cr-10163-NMG Document 528 Filed 04/24/20 Page 3 of 5

Those circumstances go beyond a finding “that the allegations of
his petition for habeas corpus made out a clear case for his
release.” Glynn, 470 F.2d at 98. In sum, this is an incredibly
exacting standard appropriate for extraordinary relief.

B. Application

Boyer maintains that he should be released pending the
resolution of his appeal because of 1) his belief that this
Court has erred in its resolution of his petition and 2) the
alleged risk he faces from the COIVD-19 pandemic.

In his motion to vacate, Boyer claims that, because his
attorney mistakenly assured him that he was entitled to an
evidentiary hearing at his sentencing at which he could contest
the drug weight attributed to him, he was denied effective
assistance of counsel. This Court determined that Boyer could
not make the requisite showing that he was deprived of effective
assistance of counsel under the exacting standard set out in
Strickland v. Washington, 466 U.S. 668 (1984).

Arguing that his case presents a clear case on the law and
the facts and thus meets the exacting standard set forth in
Glynn, Boyer relies on similar arguments that he made, and this
Court found unconvincing, when it denied his motion to vacate.
This Court has thoroughly considered Boyer’s arguments and
rejected them on the merits. He does not present any clear case

now.
Case 1:14-cr-10163-NMG Document 528 Filed 04/24/20 Page 4 of 5

In addition to his contention that this Court has committed
error in resolving his petition, Boyer argues that given the
COVID-19 pandemic and because he takes high-blood pressure
medication, his continued confinement make his application
“exceptional and deserving of special treatment”.

Glynn, 470 F.2d at 98. The defendant’s contention that he is

exposed to exceptional risk is unsupported. See United States

 

v. Oladimu, No. 1:01-CR-10198-IT, 2020 WL 1866253, at *2 (D.
Mass. Apr. 14, 2020) (noting that during the ongoing COVID-19
pandemic, a petitioner with high-blood pressure could not
“establish exceptional circumstances warranting release” prior
to a hearing on his habeas petition.)

Boyer proffers no more than speculative concern about an
outbreak at FMC Devens, where he is currently incarcerated and
which is taking measures to protect inmates and staff.
Defendant’s generalized and systemic concern regarding the
virulent pandemic is insufficient to qualify as a “circumstance
making this application exceptional and deserving of special
treatment.” Glynn, 470 F.2d at 98.

Boyer has pled guilty to a serious felony, had that
conviction affirmed upon direct appeal and had his motion to
vacate pursuant to § 2255 denied on the merits by this Court.

In sum, the defendant has not established any such exceptional
Case 1:14-cr-10163-NMG Document 528 Filed 04/24/20 Page 5 of 5

circumstance to warrant the remarkable release on bail pending
his collateral appeal.

For the foregoing reasons, Boyer’s emergency motion for
release (Docket No. 518) is DENIED.

So ordered.

/s/ Nathaniel M. Gorton
Nathaniel M. Gorton
United States District Judge

 

Dated April 24, 2020
